This was an action brought by John A. Hansen, as guardian of Harry Saunders, a minor, against R. S. Steele, former guardian of the same minor, and the United States Fidelity   Guaranty Company, surety upon his bond as such guardian. Steele was ordered by the county court to pay over certain moneys in his hands at the end of his guardianship, and he has failed and refused to do so. Some or all of the moneys in his hands were the proceeds of the sale of lands belonging to a minor Otoe Indian.
This case is controlled by the decision, United StatesFidelity   Guaranty Co., American Surety Co., Lee Van Winkle,
and Major Moberly v. John A. Hansen, as Guardian of Rosa LittleCrow, a Minor, post, 129 P. 60, in which the opinion has just been rendered.
On the authority of that case, and for reasons given therein, the judgment is affirmed.
By the Court: It is so ordered. *Page 450